Citation Nr: 0022745	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant; Mr. B. G.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Boston, Massachusetts, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a right knee 
disorder.

A Travel Board hearing was held on May 17, 2000, before the 
undersigned member of the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  In an February 1997 rating decision, the RO held that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disorder.  The veteran did not file a notice of disagreement 
within one year of being notified of that determination.  

3.  The evidence added to the record since the February 1997 
RO includes medical evidence bearing directly and 
substantially on the issue of entitlement to service 
connection for a right knee disorder.

4.  The record contains competent evidence indicating the 
presence of a current right knee disorder and of a plausible 
relationship between that disorder and the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision holding that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.200 (1996).

2.  Evidence received since the February 1997 RO decision is 
new and material as to the issue of entitlement to service 
connection for a right knee disorder and, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108  (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999).

3.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107(a)  
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case, the record shows that the veteran was 
originally denied entitlement to service connection for a 
right knee disorder by the RO in May 1954.  Numerous 
subsequent decisions by the RO confirmed that decision.  In 
an August 1991 decision, the Board held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disorder.  The most 
recent final decision, holding that new and material evidence 
had not been submitted, is a February 1997 RO decision.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200  (1996).

In the current appeal, the veteran again requested 
entitlement to service connection for a right knee disorder.  
Thus, he is again seeking to reopen with new and material 
evidence his previously and finally denied claim for service 
connection.

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d)  (1999).  Entitlement to service 
connection may also be granted for a chronic disability.  
However, that disability must either be shown to be chronic 
in service or there must be evidence of a continuity of 
symptomatology sufficient to show that a condition noted in 
service was a chronic condition.  38 C.F.R. § 3.303(b)  
(1999).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit held that this third element for new 
and material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

Once new and material evidence has been presented, the Board 
must then determine if a claim is well-grounded.  If so, then 
it shall reopen the claim and evaluate it on the merits.  See 
Elkins v. West, 12 Vet. App. 209  (1999).

III.  Analysis

a.  New and material evidence

In February 1997, the RO held that new and material evidence 
had not been submitted to reopen the veteran's claim for 
entitlement to service connection for a right knee disorder.  
In doing so, it cited its original May 1954 decision denying 
entitlement to service connection for that condition.  In 
that decision, the RO denied the claim because, while 
acknowledging that the veteran incurred an injury to his 
right knee in service, it found no evidence of any chronic 
residuals of that injury or other right knee disability.  
Thus, in order to reopen his claim, the veteran must present 
competent evidence that bears directly and substantially on 
the issue of the presence of a current right knee disorder.  
38 C.F.R. § 3.156(a)  (1999); Evans, 9 Vet. App. at 283; 
Manio, 1 Vet. App. at 145.

After review of the evidence received since the February 1997 
RO decision, the Board finds that competent evidence of a 
current right knee disorder has been submitted since the 
February 1997 RO decision.  Specifically, a May 1999 private 
physician letter indicates that the veteran had chronic pain 
and swelling in his right knee, with moderate effusion.  The 
letter states that recent X-rays of the right knee revealed 
chondromalacia of the patella, moderate synovial effusion, 
and evidence of a medial meniscus tear.

The presence of a current right knee disorder is also 
provided by lay testimony provided by the veteran during May 
1999 and May 2000 personal hearings.  During these hearings, 
the veteran stated that he currently had a right knee 
disorder, manifested by pain, swelling, and limitation of 
motion.  While the veteran is not competent to render a 
medical opinion as to the appropriate diagnosis or etiology 
of any knee pathology, see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211, 214  (1993), he 
is competent to testify to general symptoms of which he has 
personal knowledge.  See Grottveit v. Brown, 5 Vet. App. 91  
(1993).  Thus, he is competent to testify to pain, swelling, 
and limitation of range of motion of his right knee.  The 
credibility of these statements is presumed for purposes of 
determining if new and material evidence has been presented.  
Kutscherousky v. West, 12 Vet. App. 369  (1999) (citing Evans 
v. Brown, 9 Vet. App. 273  (1996)).

Overall, the Board finds that new and material evidence has 
been presented and that, consequently, the veteran's claim is 
reopened.


b.  Well grounded claim

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim for service connection 
is well-grounded before it may evaluate it on the merits.  
Winters w. West, 12 Vet. App. 203  (1999); Elkins v. West, 12 
Vet. App. 209  (1999).  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a)  (West 1991).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza, 7 Vet. App. 498, 506  (1995) (citations 
omitted), aff'd 78 F.3d 604  (Fed. Cir. 1996).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Id.; see Grottveit v. Brown,  5 Vet. App. 91, 92-
93  (1993) (For some factual issues, such as the occurrence 
of an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnosis, competent 
medical evidence is required to satisfy the second element of 
a well grounded claim.).

In this case, after review of the claims file, the Board 
finds that the veteran's claim for service connection for a 
right knee disorder is well grounded.  The claims file 
contains evidence of a current disability, as noted above.  
It also contains evidence of an inservice injury; service 
medical records show that the veteran was seen for right knee 
pain and swelling in August 1952, diagnosed as internal 
derangement.  Finally, the Board finds some evidence 
suggesting that the current right knee pathology is related 
to service.  The May 1999 private physician letter provides a 
medical opinion that the veteran's current right knee 
pathology was a progression that "started while he was a 
member of the U.S. Armed Forces in 1952."

Overall, all of the elements of a well-grounded claim are 
met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right knee 
disorder and that claim is well grounded; to this extent the 
claim is allowed.  


REMAND

Because the veteran's claim for service connection for a 
right knee disorder is well-grounded, VA has a duty to assist 
with the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

In this case, this duty necessitates a remand for VA medical 
examination.  The Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Here, the Board finds that no VA examination of the veteran's 
right knee has been conducted since April 1954, a period of 
more than 45 years.  In addition, the Board finds that the 
evidence is currently unclear as to the etiology of his 
current right knee disorder.  The May 1999 private physician 
letter provides an opinion that his current disability was a 
progression of the inservice knee injury.  However, a March 
1982 private physician letter specifically opines that his 
right knee problems stemmed from a work-related injury while 
the veteran was employed as a police officer.  A February 
1982 medical certificate from a different private physician 
indicates that the injury took place in February 1982, many 
years after his discharge from service.  Another private 
physician letter, dated in August 1975, indicates that the 
veteran also injured his right knee at work in July 1975, but 
that same letter remarks that he had previously injured his 
knee in service.  Finally, the Board notes that, although the 
veteran denied incurring any injury to his knee prior to 
service, his February 1952 induction medical examination 
report notes a history of a knee injury 5 years prior.  

Overall, the Board finds that clarification of the medical 
evidence is needed prior to appellate review.  Hence, a 
remand is necessary.  38 C.F.R. § 19.9  (1999) (If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case back to 
the agency of original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for VA orthopedic examination of his 
right knee.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The purpose of the 
examination is:  (1) to determine the 
current nature and severity of the 
veteran's right knee disability; and, (2) 
after review of service medical records 
and the other evidence of record, to 
render a medical opinion as to whether 
any current right knee pathology is more 
likely, less likely or as likely as not 
causally related to the veteran's 
inservice right knee injury in August 
1952, including whether the current 
pathology is a chronic disorder that had 
an onset during service.  Alternatively, 
if the current knee disorder is found to 
have clearly pre-existed service, an 
opinion should be rendered as to whether 
or not that disorder was more likely, 
less likely or as likely as not 
aggravated by service.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  Thereafter, the RO should review the 
merits of the veteran's claim for 
entitlement to service connection for a 
right knee disorder, based on all the 
evidence in the claims file.

4.  If the decision remains unfavorable 
in any way, the veteran and 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



